KANSAS CITY LIFE INSURANCE COMPANY Kansas City Life Variable Annuity Separate Account Kansas City Life Variable Life Separate Account Supplement dated February 23, 2010 to the Prospectuses dated May 1, 2009 for the Century II Variable Annuity Contract Century II Affinity Variable Annuity Contract Century II Freedom Variable Annuity Contract Century II Variable Universal Life Insurance Contract Century II Alliance Variable Universal Life Insurance Contract Century II Survivorship Variable Universal Life Insurance Contract Century II Heritage Survivorship Variable Universal Life Insurance Contract Century II Accumulator Variable Universal Life Insurance Contract The
